Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The present office action is made in response to the amendment filed by applicant on 09/30/2022. It is noted that in the amendment, applicant has amended claim 20. There is not any claim being added into or canceled from the application. The pending claims are claims 1-20.
Election/Restrictions
In response to the Restriction/Election of Species mailed to applicant on 08/01/2022, applicant has made an election with traverse of Invention (I) and Species (I-A-a) and stated that the claims read from the elected Invention and the elected Species are claims 1-10 and 20 in the Election filed on 09/30/2022.  The traversal is on the ground(s) that there is not any serious burden on the examiner to examine all pending claims 1-20, because all claims are directed to a single general inventive concept and preferred embodiments are made based on technical solution of independent claims and provided preferred options of some technical features, see Election of 09/30/2022, pages 12-14. This is not found persuasive because of the following reasons.
Applicant is respectfully invited to review all features as recited in claims 1-10 and 17-20 of the Invention I in comparison to the features as recited in claims 11-17 of the Invention II, see the Restriction mailed to applicant on 08/01/2022, pages 3-4. While the claims of Inventions I and II are directed to a photovoltaic system; however, the claims of each Invention is directed to a completely inventive efforts and recited different structures of the photovoltaic system. Applicant is respectfully invited to review the claims 1-20 with claimed language as provided in the claims. In particular, the features/structure of the breaker recited in claims 11-16 of the Invention II in which all components being used to constitute/form the breaker are NOT recited in the inverter system having a direct current voltage control circuit, an inverter and a photovoltaic shutdown system as recited in the claims of the Invention I. Applicant should further note that the Inventions I and II each is classified in different field of searches, i.e., H02M1/36, H02S50/00 and Y0E10/56 for the claims 1-10 and 17-20 of the Invention I verse H02H7/10, G01R1/36 and G05F1/569 for the claims 11-16 of the Invention II.
In the same viewpoint, each of Species (I-A) – (I-D) and each of Species (I-A-a) – (I-A-c) is directed to different components used to constitute the system and arranged in specific arrangements. Thus, each structure as recited in each Species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
As a result, the different structures recited in the claims of Invention I and the claims of the Invention II require different searches for each structure and thus cause a serious burden on the examiner if a Restriction was not being issued.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on.11/24/2021, 09/14/2022  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 on lines recite “turning on the photovoltaic module breaker by itself in a case that the change characteristics of the voltage of the direct current bus connected to the photovoltaic module breaker meets the predetermined turned on condition” is unclear how the photovoltaic module breaker can turned on by itself? For purposing of examination, the above limitation will interpret with the best understand.
Claim 2 line recites “a small pulse” is unclear in technical meaning and it is not defined in the specification. For purpose of examination the above limitation will be interpreted as best understood.
Since claims 2-8 depend from claim 1 and do not cure the deficiencies of claim 1, they are rejected for the same reason.
Claim Objections
9.	Claim 20 is objected to because of the following informalities: "the photovoltaic module breaker" in lines 15-19, should be “the photovoltaic module breakers””.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (US 2018/0248359).
Regarding claim 1, Zou discloses a method for starting a photovoltaic rapid shutdown system [Figs. 9, 15], comprising: controlling, by an inverter system [300] in the photovoltaic rapid shutdown system, a voltage of a direct current bus in the photovoltaic rapid shutdown system [DC bus coupled between shutdown device and inverter 300, see Fig. 15 ]; determining, by a photovoltaic module breaker [S1] in the photovoltaic rapid shutdown system [see Fig. 9] based on a detected output voltage of the photovoltaic module breaker, whether change characteristics of the voltage of the direct current bus connected to the photovoltaic module breaker meets a predetermined turn-on condition [par 0092-0094, 0109-0110]; and turning on the photovoltaic module breaker by itself in a case that the change characteristics of the voltage of the direct current bus connected to the photovoltaic module breaker meets the predetermined turn-on condition [par 0092-0094].
Regarding claim 7, Zou further disclose wherein the controlling, by an inverter system in the photovoltaic rapid shutdown system, a voltage of a direct current bus in the photovoltaic rapid shutdown system comprises: controlling, by the inverter system according to a predetermined rule, the voltage of the direct current bus, to change the voltage of the direct current bus according to a predetermined change rule [par 0067-0070].

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (WO 2019/127022).
Regarding claim 1, Luo discloses a method for starting a photovoltaic rapid shutdown system [Figs. 1-2, par 0063-0065], comprising: controlling, by an inverter system in the photovoltaic rapid shutdown system, a voltage of a direct current bus in the photovoltaic rapid shutdown system [par 0048]; determining, by a photovoltaic module breaker in the photovoltaic rapid shutdown system based on a detected output voltage of the photovoltaic module breaker, whether change characteristics of the voltage of the direct current bus connected to the photovoltaic module breaker meets a predetermined turn-on condition [par 0049-0051]; and turning on the photovoltaic module breaker by itself in a case that the change characteristics of the voltage of the direct current bus connected to the photovoltaic module breaker meets the predetermined turn-on condition [0052-0054].

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (CN 109787269).
Regarding claim 20, Zhang, discloses a photovoltaic rapid shutdown system  [Figs. 3-7] comprising: a shutdown system [SD1-SDN, RSD]; and an inverter system [INV, see Figs. 3-7], wherein the shutdown system comprises a direct current bus [DC bus coupled between output of cut-off devices SD1, SDN and inverter INV, see Figs. 3-7], photovoltaic modules [PV1-PVN] and photovoltaic module breakers [cut-off devices SD1-SDN], wherein in the shutdown system, output ends of the photovoltaic module breakers are cascaded, input ends of the photovoltaic module breakers are connected to output ends of respective photovoltaic modules, a positive electrode of a circuit formed by cascading the photovoltaic module breakers is connected to a positive electrode of a direct current interface of the inverter system via a positive electrode of the direct current bus, and a negative electrode of the circuit formed by cascading the photovoltaic module breakers is connected to a negative electrode of the direct current interface of the inverter system via a negative electrode of the direct current bus, and wherein the inverter system is configured to control a voltage of a direct current bus in the photovoltaic rapid shutdown system [see Figs. 3-7], and the photovoltaic module breaker is configured to: determine, based on a detected output voltage of the photovoltaic module breaker, whether change characteristics of the voltage of the direct current bus connected to the photovoltaic module breaker meet a predetermined turn-on condition [par 0105]; and be turned on by itself in a case that the change characteristics of the voltage of the direct current bus connected to the photovoltaic module breaker meet the predetermined turn-on condition [par 0104].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zou or Luo, in view of Nie et al. (CN 109617523).
Regarding claim 2, Zou or Luo discloses all limitation of claim 1 above but does not explicitly disclose wherein the predetermined turn-on condition indicates that a small pulse is formed in the voltage of the direct current bus.
Nie is the same filed discloses a photovoltaic cell rapid on-off system [Figs. 1, 2] includes a photovoltaic cell module 1 and a photovoltaic inverter 2; The output end of the photovoltaic cell module 1 is connected to the input end of the photovoltaic inverter 2, and the main control circuit 3 is connected between the photovoltaic cell module 1 and the photovoltaic inverter 2, and the photovoltaic cell module 2 is used to connect the photovoltaic cell The direct current generated by the module 1 is converted into alternating current and input into the grid, and the main control circuit 3 is used to control the output of the photovoltaic cell module 1 [par 0049]. The main control module (340) controls the communication between the photovoltaic cell module (1) and the photovoltaic inverter (2); the voltage detection circuit (330) detects the voltage at both ends of the photovoltaic inverter (2) and outputs it to the main control module (340); the main control module (340) compares the received voltage across the inverter with the start-up voltage preset in the main control module (340). If the voltage at both ends of the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell assembly (4), wherein if the voltage across the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell Component (4) [Claims 6-7].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Nie into the photovoltaic rapid shutdown system of Zou/Luo for operating more efficient and reliable.
Regarding claim 3, the combination of Zou or Luo and Nie further discloses wherein the small pulse is formed in the voltage of the direct current bus by operating the direct current bus into a short-circuit state and operating the direct current bus into a non-short-circuit state [par 0092-0093 of Zou; par 0055, claim 7 of Nie].
Regarding claim 4, Zou or Luo discloses all limitation of claim 1 above but does not explicitly disclose wherein after the determining, by a photovoltaic module breaker in the photovoltaic rapid shutdown system based on a detected output voltage of the photovoltaic module breaker, whether change characteristics of the voltage of the direct current bus connected to the photovoltaic module breaker meets a predetermined turn-on condition, the method for starting a photovoltaic rapid shutdown system further comprises: maintaining the photovoltaic module breaker in an off state in a case that the change characteristics of the voltage of the direct current bus connected to the photovoltaic module breaker does not meet the predetermined turn-on condition.
Nie is the same filed discloses a photovoltaic cell rapid on-off system [Figs. 1, 2] includes a photovoltaic cell module 1 and a photovoltaic inverter 2; The output end of the photovoltaic cell module 1 is connected to the input end of the photovoltaic inverter 2, and the main control circuit 3 is connected between the photovoltaic cell module 1 and the photovoltaic inverter 2, and the photovoltaic cell module 2 is used to connect the photovoltaic cell The direct current generated by the module 1 is converted into alternating current and input into the grid, and the main control circuit 3 is used to control the output of the photovoltaic cell module 1 [par 0049]. The main control module (340) controls the communication between the photovoltaic cell module (1) and the photovoltaic inverter (2); the voltage detection circuit (330) detects the voltage at both ends of the photovoltaic inverter (2) and outputs it to the main control module (340); the main control module (340) compares the received voltage across the inverter with the start-up voltage preset in the main control module (340). If the voltage at both ends of the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell assembly (4), wherein if the voltage across the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell component (4) [Claims 6-7].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Nie into the photovoltaic rapid shutdown system of Zou or Luo for operating more efficient and reliable.
Regarding claim 5, Zou or Lou discloses all limitation of claim 1 above but does not explicitly disclose wherein before the controlling, by an inverter system in the photovoltaic rapid shutdown system, a voltage of a direct current bus in the photovoltaic rapid shutdown system, the method for starting a photovoltaic rapid shutdown system further comprises: determining, by the photovoltaic module breaker, whether a detected state parameter of the photovoltaic module breaker meets a predetermined normal condition, wherein the photovoltaic module breaker outputs a preset starting voltage to the direct current bus connected to the photovoltaic module breaker in a case that the state parameter meets the predetermined condition; and detecting the voltage of the direct current bus by the inverter system and determining, by the inverter system, whether the voltage of the direct current bus meets a starting condition, wherein the controlling, by an inverter system in the photovoltaic rapid shutdown system, a voltage of a direct current bus in the photovoltaic rapid shutdown system is performed in a case that the voltage of the direct current bus meets the starting condition.
Nie is the same filed discloses a photovoltaic cell rapid on-off system [Figs. 1, 2] includes a photovoltaic cell module 1 and a photovoltaic inverter 2; The output end of the photovoltaic cell module 1 is connected to the input end of the photovoltaic inverter 2, and the main control circuit 3 is connected between the photovoltaic cell module 1 and the photovoltaic inverter 2, and the photovoltaic cell module 2 is used to connect the photovoltaic cell The direct current generated by the module 1 is converted into alternating current and input into the grid, and the main control circuit 3 is used to control the output of the photovoltaic cell module 1 [par 0049]. The main control module (340) controls the communication between the photovoltaic cell module (1) and the photovoltaic inverter (2); the voltage detection circuit (330) detects the voltage at both ends of the photovoltaic inverter (2) and outputs it to the main control module (340); the main control module (340) compares the received voltage across the inverter with the start-up voltage preset in the main control module (340). If the voltage at both ends of the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell assembly (4), wherein if the voltage across the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell component (4) [Claims 6-7].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Nie into the photovoltaic rapid shutdown system of Zou or Luo for operating more efficient and reliable.
Regarding claim 6, the combination including Nie further discloses wherein detecting the voltage of the direct current bus by the inverter system and determining, by the inverter system, whether the voltage of the direct current bus meets a starting condition comprises: detecting the voltage of the direct current bus by the inverter system; determining, by the inverter system based on the voltage of the direct current bus, the number of the photovoltaic module breaker that outputs the preset starting voltage to the direct current bus; and determining, by the inverter system, whether the number of the photovoltaic module breaker that outputs the preset starting voltage is greater than or equal to a preset number, wherein it is determined that the voltage of the direct current bus meets the starting condition in a case that the number of the photovoltaic module breaker that outputs the preset starting voltage is greater than or equal to the preset number; and it is determined that the voltage of the direct current bus does not meet the starting condition in a case that the number of the photovoltaic module breaker that outputs the preset starting voltage is not greater than or equal to the preset number [Claim 8].
Regarding claim 7, Zou or Luo discloses all limitation of claim 1 above but does not explicitly disclose wherein the controlling, by an inverter system in the photovoltaic rapid shutdown system, a voltage of a direct current bus in the photovoltaic rapid shutdown system comprises: controlling, by the inverter system according to a predetermined rule, the voltage of the direct current bus, to change the voltage of the direct current bus according to a predetermined change rule.
Nie is the same filed discloses a photovoltaic cell rapid on-off system [Figs. 1, 2] includes a photovoltaic cell module 1 and a photovoltaic inverter 2; The output end of the photovoltaic cell module 1 is connected to the input end of the photovoltaic inverter 2, and the main control circuit 3 is connected between the photovoltaic cell module 1 and the photovoltaic inverter 2, and the photovoltaic cell module 2 is used to connect the photovoltaic cell The direct current generated by the module 1 is converted into alternating current and input into the grid, and the main control circuit 3 is used to control the output of the photovoltaic cell module 1 [par 0049]. The main control module (340) controls the communication between the photovoltaic cell module (1) and the photovoltaic inverter (2); the voltage detection circuit (330) detects the voltage at both ends of the photovoltaic inverter (2) and outputs it to the main control module (340); the main control module (340) compares the received voltage across the inverter with the start-up voltage preset in the main control module (340). If the voltage at both ends of the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell assembly (4), wherein if the voltage across the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell component (4) [Claims 6-7].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Nie into the photovoltaic rapid shutdown system of Zou  or Luo for operating more efficient and reliable.
Regarding claim 8, the combination including Nie further discloses wherein the controlling, by the inverter system according to a predetermined rule, the voltage of the direct current bus comprises: alternately operating the direct current bus in the short-circuit state during a first time period and operating the direct current bus in the non-short-circuit state during a second time period [Claim 7].
Regarding claim 9, Zou or Luo discloses all limitation of claim 1 above but does not explicitly disclose wherein before the controlling, by an inverter system in the photovoltaic rapid shutdown system, a voltage of a direct current bus in the photovoltaic rapid shutdown system, the method for starting a photovoltaic rapid shutdown system further comprises: detecting, by the inverter system, a voltage of each of direct current buses in the photovoltaic rapid shutdown system; and determining, by the inverter system, whether the voltage of each of the direct current buses meets a predetermined abnormal condition, wherein in a case that the voltage of at least one of the direct current buses meets the predetermined abnormal condition, the inverter system generates an alarm; and the inverter system controls the voltage of the direct current bus according to a predetermined abnormal rule, or the inverter system directly operates without changing the voltage of the direct current bus; or the inverter system stops operating; and in a case that the voltage of none of the direct current buses meets the predetermined abnormal condition, the controlling, by an inverter system in the photovoltaic rapid shutdown system, a voltage of a direct current bus in the photovoltaic rapid shutdown system is performed.
Nie is the same filed discloses a photovoltaic cell rapid on-off system [Figs. 1, 2] includes a photovoltaic cell module 1 and a photovoltaic inverter 2; The output end of the photovoltaic cell module 1 is connected to the input end of the photovoltaic inverter 2, and the main control circuit 3 is connected between the photovoltaic cell module 1 and the photovoltaic inverter 2, and the photovoltaic cell module 2 is used to connect the photovoltaic cell The direct current generated by the module 1 is converted into alternating current and input into the grid, and the main control circuit 3 is used to control the output of the photovoltaic cell module 1 [par 0049]. The main control module (340) controls the communication between the photovoltaic cell module (1) and the photovoltaic inverter (2); the voltage detection circuit (330) detects the voltage at both ends of the photovoltaic inverter (2) and outputs it to the main control module (340); the main control module (340) compares the received voltage across the inverter with the start-up voltage preset in the main control module (340). If the voltage at both ends of the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell assembly (4), wherein if the voltage across the inverter is lower than the start-up voltage, the first power module (320) sends a pulse signal to the first photovoltaic cell component (4) [Claims 6-7].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Nie into the photovoltaic rapid shutdown system of Zou or Luo for operating more efficient and reliable.
Regarding claim 10, the combination including Nie further discloses wherein the inverter system controlling the voltage of the direct current bus according to the predetermined abnormal rule comprises: in a case that a voltage of a direct current bus that meets the predetermined abnormal condition is less than a first preset voltage, limiting a pulse width to be within a preset range and operating the direct current bus in the short-circuit state in the first time period, and operating the direct current bus out of the short-circuit state in the second time period.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836